PARKER, Judge.
Defendant assigns error to the denial of his motion for nonsuit on the charge of second-degree murder, contending that the evidence was insufficient to support a reasonable inference that the killing was done with malice, express or implied. Specifically, defendant argues that the evidence was insufficient to show that the killing resulted from an intentional use of a deadly weapon such as to give rise to a presumption of malice and that there was no showing of express malice. We do not agree. Viewing the evidence in the light most favorable to the State and giving the State the benefit of the legitimate inferences which may be reasonably drawn therefrom, we find the evidence sufficient to warrant a jury finding that Howell’s death resulted from a gunshot wound inflicted by the defendant, that *471at the time this wound was inflicted defendant shot at Howell from close range not once hut twice, and that both shots struck Howell. These findings would reasonably support an inference that defendant intentionally used his rifle as a deadly weapon in an assault upon Howell and that Howell’s death resulted from such intentional use. A presumption of malice arises when one intentionally assaults another with a deadly weapon and thereby proximately causes his death. State v. Price, 271 N.C. 521, 157 S.E. 2d 127 (1967). In addition, in this case the evidence of defendant’s statement at the hospital tended to show animosity toward the man he shot. We hold the evidence sufficient to support a jury finding of malice and that there was no error in denying defendant’s motion for nonsuit as to the charge of murder in the second degree.
There also was no error in submitting an issue as to defendant’s guilt of manslaughter. The evidence would support a finding that defendant unlawfully killed Howell, but without malice, express or implied, or that he acted in self-defense but used excessive force. Either finding would warrant a verdict of manslaughter. 4 Strong, N. C. Index 2d, Homicide, § 6.
Two employees of the State Bureau of Investigation, Satterfield and Hurst, testified to certain tests which they had made of the clothing worn by defendant and by Howell at the time of the shooting to determine the presence of burned gunpowder particles and concerning tests which they had made by firing defendant’s rifle and Howell’s pistol at various distances into specially treated paper to determine the distances at which these weapons had been fired at the time of the fatal shooting. Defendant’s counsel recognized Satterfield as an expert in ballistics and firearms and the court accepted Hurst as an expert in his field of “firearms and tool mark identification,” including “clothing examination, and powder pattern tests, shot tests and test firings.” Defendant assigns error to the admission into evidence over his objections of the testimony of these witnesses concerning these tests and to admitting the test papers for the purpose of illustrating their testimony. In support of this assignment defendant contends that it does not appear from the evidence that the experiments were carried out under substantially similar circumstances to those which existed at the time Howell was killed, and in particular he questions why it would not have been better in making the test firings to use other portions of the shirt worn by Howell and of the pants worn by defendant rather than the specially treated paper.
*472In ruling on the admissibility of experimental evidence, the trial court is generally accorded a broad latitude of discretion, especially with reference to determining whether the conditions under which the experiment was conducted were sufficiently similar to the conditions existing at the time of the crime. State v. Carter, 282 N.C. 297, 192 S.E. 2d 279 (1972). “The want of exact similarity would not perforce exclude the evidence, but would go to its weight with the jury.” State v. Phillips, 228 N.C. 595, 598, 46 S.E. 2d 720, 722 (1948). In State v. Atwood, 250 N.C. 141, 108 S.E. 2d 219, 86 A.L.R. 2d 602 (1959) the trial court permitted a special agent of the SBI to testify concerning test firings very similar to those disclosed by the testimony in the present case. In that case, as here, the test firings were made from varying distances into paper and the powder residue on the paper was then compared with the powder residue found on the deceased’s clothing in order to determine the distance from which the fatal shot was. fired. Our Supreme Court found no error in the admission in evidence of testimony as to the results of such experiments and in permitting the SBI agent to testify to his opinion based thereon as to the distance between gun and victim in that case. We find no error in the admission of similar evidence in the present case. For cases from other jurisdictions, see Annot., 86 A.L.R. 2d 611, “Admissibility, in homicide prosecution, of evidence as to tests made to ascertain distance from gun to victim when gun was fired.”
Defendant assigns error to the court’s overruling his objection to testimony by the State’s witness, Danny Hallman, concerning a statement which Hallman overheard defendant make in the emergency room of the hospital shortly after the shooting. Before admitting this testimony, the court conducted a voir dire hearing at which Hallman and defendant testified. Hallman, a member of the Lincolnton Police Department, testified that he saw defendant lying on a bed in the emergency room with his head turned toward the wall, that at the time there was no one else in the room other than himself and the defendant, that he did not have his uniform on and did not say anything to the defendant and did not know whether defendant knew he was there, that he overheard defendant say, “I shot that big son-of-a-bitch,” that defendant’s eyes were open looking toward the wall when he said this, and that defendant did not turn around or do or say anything more. Defendant testified that he had never seen Hallman to his knowledge, *473did not know if he had been in the emergency room, and did not remember anything until the following morning. At the conclusion of the voir dire hearing, the court made detailed findings of fact as to the circumstances existing at the time defendant’s statement was made, including a finding that the statement was spontaneous and not prompted by any question, and concluded that testimony concerning the statement might be offered in evidence. In this ruling we find no error. The court’s finding that the statement was spontaneous was fully supported by the evidence at the voir dire. A volunteered statement is not barred by the Fifth Amendment and its admissibility is not affected by the holding in Miranda. The credibility of the State’s witness and the weight to be given his testimony were for the jury to determine.
We have examined all remaining assignments of error and find none such as to warrant the granting of a new trial. The charge of the court was free from prejudicial error and gave the defendant full benefit of the law as to the right of self-defense. In the trial and in the judgment imposed, we find
No error.
Chief Judge Brock and Judge Martin concur.